STATE OF WiSCONSINE:22-CrOR OG OBR PIANO 18-18 FSR NG aL wiv get oA Sricia Use Only

State of Wisconsin vs. Karl Friedrick Johannes Dresch Judgment of Conviction

Sentence Withheld, Probation os ‘5
Ordered 04-23-20

Florence County

Date of Birth: Case No. 2013CF000010 Pleckiof Glreult Court

 

 

The defendant was found guilty of the following crime(s):

 

Date(s) Trial Date(s)
Ct. Description Violation Plea Severity Committed To Convicted
1 Vehicle Operator Flee/Elude 346.04(3) No Contest Felony | 06-07-2013 04-22-2014

Officer

IT IS ADJUDGED that the defendant is guilty as convicted and sentenced as follows:

 

Ct. Sent. Date Sentence Length Agency Comments
1 04-22-2014 Probation, sent withheld 2YR Department of
Corrections

1 04-22-2014 DOT License Revoked 6 MO

Conditions of Sentence or Probation

 

 

Obligations: (Total amounts only)
Mandatory

Attorney = [[] Joint and Several Victim/Wit. 5% Rest. DNA Anal.
Fine Court Costs Fees Restitution Other Surcharge Surcharge Surcharge
1,232.00 163.00 13.00 92.00
Conditions
Ct. Condition Length Agency/Program Begin Date Begin Time Comments
1 Jail time 11 MO Huber granted.

May transfer jail out of state, up to
Sheriff's Department.

14 days credit if revoked.
1 Community service 50 HR

 

Ct. Condition Agency/Program Comments
1 Fine
4 Other May not operate TransAm during probation. Must be

immobilized by probation or Sheriffs Department in county
of residence.

AODA and follow through all recommendations.
May not possess or consume alcohol.

May not enter bars or taverns.

Must submit DNA sample, no surcharge.

Pursuant to §973.01(3g) and (3m) Wisconsin Statutes, the court determines the following:
The Defendantis [| isnot [eligible for the Challenge Incarceration Program.
The Defendantis [~ isnot [_ eligible for the Substance Abuse Program.

 

IT IS ADJUDGED that 0 days sentence credit are due pursuant to §973.155, Wisconsin Statutes

IT IS ORDERED that the Sheriff shall deliver the defendant into the custody of the Department.

 

CR-212(CCAP), 08/2011 Judgment of Conviction, DOC 20, (08/2007) §§ 939.50, 939.51, 972.13, Chapter 973, Wisconsin Statutes
This form shall not be modified. It may be supplemented with additional material. Page 1 of 2
 

Do ocy ment 18-13 Filed © 4/12/21 Page 2 of 16
_ STATE OF WISCONSIN ot CERRCUIT COURT BRANCH | FLORENCE COUNTY|) ~ For Oficial Use Oniy
State of Wisconsin vs. Karl Friedrick Johannes Dresch Judgment of Conviction
Sentence Withheld, Probation FILES
04-23-2014

Date of Birth: fs

Distribution:

Leon D. Stenz, Judge
Douglas J. Drexler, District Attorney
Michael Scholke, Defense Attorney

tate of Wisconsin
Ca rt ir Pi ee Court for sald
hae te ceri that have compared
Count Wy mnt with Eoriginal-on itis atu
ar | am the eC gal Cust todian an

of said original. ptt
Wiigess my signature this QD day i

Ne Sing Crean ae lt

OR-212(CCAP), 08/2011 Judgment of Conviction, DOC 20, (08/2007)

Ordered

Case No. 2013CF000010

BY THE COURT:

 

Fiorence County
Clerk of Circuit Court

 

Electronically signed by Tanya L. Neuens - Deputy
Circuit Court Judge/Clerk/Deputy Clerk

April 23, 2014

 

Date

This form shall not be modified. It may be supplemented with additional material.

§§ 939.50, 939.51, 972.13, Chapter $73, Wisconsin Statutes

Page 2 of 2
NAME: CaseKARL-ErORESQHABJ Document 18-13 Filed 04/12/2LIERage 3 of A5839-A

CASE ID: 01 COURT CASE #:
DATE RECEIVED ON SUPERVISION:

REASON FOR CHANGE: DISCHARGE - REGULAR
TERMINATION #: = T-1037142

CLERK OF COURTS
FLORENCE COUNTY
P.O, BOX 410
FLORENCE, WI 54121

State of wears

County of Florence -

I Clerk of the SA CCega'~ Court for sald
County hereby certity that -have compared

this document with-the original on file, of

am the legal custodian and itis a true
copy of.said originat: ‘
Witness my signature this22% day Of aldae,
: Al A wel

 

      

STATUS CHANGE DATE: 04/22/16
CASE TYPE: STATE PROBATION

OBLIGATIONS DUE: — RESTITUTION = $0.00
COURT OBS = $63.48
SUPV FEES AMT DUE = $0.00

TO: AGENT 60215

FILED

04-27-2016

Florence County
Clerk of Circuit Court
Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 4 of 16

 

 
    
  
 

State of Wisconsin Circuit Court Florence County
STATE OF WISCONSIN Court Case No.: 2013CF
Plaintiff, DA Case No.: 2013FR000082
\VS-

WARRANT

Karl Friedrick Johannes Dresch
NUMBER. [SCED

DOB: JUN 1 8 2013
Sex/Race:
Eye Color: PAULA PORAARIO.cjr,
Hair Color: ieee Died

Height:
Weight:
Alias:

Defendant,

THE STATE OF WISCONSIN TO ANY LAW ENFORCEMENT OFFICER:
A complaint, a copy of which is attached, having been made before me accusing the
defendant of committing the crime(s) of:

 

THE CRIME(S) OF: DATE OF VIOLATION: CONTRARY TO WIS. STATUTE(S).:
Attempting to Flee or Elude 06/07/2013 346.04(3)
a Traffic Officer 06/07/2013 941.30(1)

First Degree Recklessly
Endangering Safety

And having found that probable cause exists that such violation was committed by the
defendant, you are, therefore, commanded to arrest the defendant and bring him before
me, or if | am not available, before some other judge of this county.

 

  
     

In lieu of holding the de
ONLY.

custody, bond may be posted in the amount of BODY

CIB No. Date Entered By Date Canceled
NCIC: Date Entered By Date Canceled
EXTRADITION: YES X NO

ENTER: Wisconsin Only Nationwide Adjoining Counties/States X

/ounty of Florenc

|, Clerk ofthe Qi ecu’ Court for sald

County hereby certify that | have compared

this document with the original on file, of

which lam the egal Custodian and itis a true
06/14/2013 Copy of said original. NG

Wi ngs my signature this oh tay of A

<u A

As

haa [eee re Chi { “ed

 

v
Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 5 of 16

 

State of Wisconsin Circuit Court Florence County |
STATE OF WISCONSIN Court Case No. 2013CF
Plaintiff, DA Case No. 2013FRO00082
-VS-

Criminal Complaint

PO
xan Mee See

Karl Friedrick Johannes Dresch

   
    

 

   
 

Sex/Race:

Eye Color: JUN 1 8 2013 |
Hair Color: |
a

Defendant,
Michael Short, of the Florence County Sheriff's Department, being first duly sworn, states
that:

Count 1: ATTEMPTING TO FLEE OR ELUDE A TRAFFIC OFFICER

The above-named defendant on or about Friday, June 07, 2013, in the Town of Florence,
Florence County, Wisconsin, while operating a motor vehicle on a highway, after having
received a visual or audible signal from a marked police vehicle , did knowingly flee or
attempt to elude a traffic officer by willful disregard of the visual or audible signal so as to
endanger the operation of the police vehicle, contrary to sec. 346.04(3), 939.50(3)(i),
973.047(1f), 973.046(1g) Wis. Stats.

Upon conviction for this offense, a Class | Felony, the defendant may be fined not more
than Ten Thousand Dollars ($10,000), or imprisoned not more than three (3) years and six
(6) months, or both.

And furthermore, invoking the provisions of Wisconsin Statute 343.31(3)(d)1, upon
conviction the department shall revoke the defendant's operating privileges for 6 months.

 

And the court shall require the person to provide a biological specimen to the state crime
laboratories for deoxyribonucleic acid analysis.

And furthermore, invoking the provisions of Wisconsin Statute 973.046(1g), the court may
impose a deoxyribonucleic acid analysis surcharge of $250.

Count 2: FIRST DEGREE RECKLESSLY ENDANGERING SAFETY
Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 6 of 16 -

STATE OF WISCONSIN - VS - Karl Friedrick Johannes Dresch

Upon conviction for this offense, a Class F Felony, the defendant may be fined not more
than Twenty Five Thousand Dollars ($25,000), or imprisoned not more than twelve (12)
years and six (6) months, or both.

And the court shall require the person to provide a biological specimen to the state crime
laboratories for deoxyribonucleic acid analysis.

And furthermore, invoking the provisions of Wisconsin Statute 973.046(1g), the court may
impose a deoxyribonucleic acid analysis surcharge of $250.

PROBABLE CAUSE:

Complainant relies on the official officers’ reports which are attached and incorporated by
reference. The author is a sworn member of law enforcement. | have worked with the
officer before and found him to be truthful and reliable. | believe the reports were
generated in the scope of his employment and in the ordinary course of business of law
enforcement. | believe the reports are truthful and reliable as records kept in the ordinary
course of business. | have used reports of this kind and found them to be truthful and
reliable in the past.

Copies of all other pertinent documents are attached to this complaint and incorporated
herein as if fully set forth.

Based on the foregoing, the complainant believes this complaint to be true and correct.

Subscribed and sworn to before me,
and approved for filing on:

June 13, 2013 em, te

    

Douglas J
State Bar No-

ler — District ‘Attorney
41012319

   

06/13/2013 2

 

 
 

 

 

 

Officer: — Michael Short

Narrative:

€aset:2t-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 7 of 16

Gage Narrative i
Date: 06/07/13 Time: 21:16

6-7-2013

|, Deputy Michael Short, was on routine patrol traveling southbound on County Highway
N in the township of Commonwealth, Florence County. | was operating a fully marked patrol car

Offense Number: 20130350 Report Date: 6/7/2013 Day of Week: Friday

Jurisdiction: 02 District: HC Reporting Area: Grid:

(1-13) and was in full uniform. | was operating moving radar while patrolling, using the Kustom |
Raptor RP-1 system.

As | was patrolling south on County Highway N, just south of County Highway D, |
observed a northbound red Pontiac Trans Am with black racing stripes. The Trans Am
appeared to be traveling at a high rate of speed in a 55 mph speed zone. My radar unit
indicated that the target speed was 72 mph with clear tone and no interference. The radar unit
showed my squad speed to be 51 mph, verified with the squad speedometer. | was able to lock
the target speed in at 71 mph.

I turned my squad around on County Highway N to initiate a traffic stop on the target
vehicle. As | began to attempt to close the gap between my squad and the target vehicle, |
observed that the vehicle was already approximately 1/4 mile ahead of my squad. | believed
that the target vehicle had rapidly accelerated for the vehicle to have gained this much ground
already. | activated my overhead em ergency lights to initiate a traffic stop on the vehicle, |
observed that the target vehicle continued to accelerate as it traveled north on County Highway
N. As | continued north, | activated my squad emergency sirens to attempt to gain compliance
from the vehicle and to warn oncoming traffic of my presence. | accelerated my squad to
approximately 120 mph as | passed Dump Road and continued north on County Highway N. |
radioed dispatch to advise them that | was in pursuit of a red Pontiac Trans Am, northbound on
County Highway N at approximately 120 mph. | advised dispatch that the only description | was
able to observe of the suspect driver was that he was a white male with dark color hair. Sheriff
Jeff Rickaby advised that he was in Florence and was responding to the pursuit.

The Trans Am continued north on CTH N at over 120 mph. | continued to accelerate my
Squad to 130 mph without gaining ground on the suspect vehicle. | continued to call out speed
and location to dispatch as we traveled north on CTH N. As the vehicle approached USH 2 ina
residential area, | alternated my siren tones to alert pedestrians and any citizens of the pursuit. |
observed the Trans Am go into the southbound lane near Lake Avenue and pass two cars ina
no passing zone. The vehicle then turned west onto USH 2, failing to stop for the marked stop
sign at the intersection of CTH N and USH 2. | slowed down and continued around the two
vehicles, | again alternated my siren tones to alert oncoming traffic to my presence. | had to
slow and almost stop to allow a pickup truck to move out of the lane of traffic. | then ‘pursued
the vehicle west on USH 2,

As | continued west on USH 2 through the town of Florence, | observed the vehicle
already passing STH 70 traveling west on USH 2. | continued to call out location and speed to
dispatch. As the vehicle passed STH 70, | observed the Trans Am swerve into the east bound
lane of traffic to pass several vehicles. This is a no passing zone marked with a double yellow
line. The Trans Am then corrected into its proper lane of travel and continued westbound on
USH 2. | advised dispatch that the vehicle was passing cars in a no passing zone and
continued to call out speed and location to dispatch and Sheriff Rickaby. Traffic at the time was
moderate with vehicles traveling in both directions.

| continued to pursue the vehicle west on USH 2. Speeds were steady at approximately
125-130 mph. The Trans Am would pass vehicles whenever it would come up behind one. As
we continued west on USH 2, the Trans Am passed a vehicle in a no passing zone near
Thunder Ridge Road. The highway curves to the left and goes downhill, obstructing the view of
oncoming traffic. | observed that the Trans Am nearly struck an eastbound motorcycle before
swerving back into its lane of travel. All vehicles were able to avoid a collision, including the
motorcycle almost striking my patrol car as it was attempting to correct its course of travel from
swerving around the Trans Am.

 

The Trans Am continued westbound on USH 2. As it passed Second Crossing Road, |
observed the Trans Am pass two vehicles in a no passing zone, as the road curved sharply to

 

Page.) of _a9_ Initial

MS

lee IDa1s

 

Date

 

 
Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 8 of 16

Florence County Sheriff's Office

6/8/2013 12:34am Offense/Incident Report Page 3
Offense Number: 20130350 Report Date: 6/7/2013 Day of Week: Friday
Jurisdiction: 02 District: HC Reporting Area: . Grid:

 

 

 

the right. | observed that the Trans Am narrowly avoided a head on collision with an eastbound
pickup truck. The Trans Am slid partially sideways as it swerved hard to the right to avoid the
collision. The vehicle was able to correct its course of travel and continued west on USH 2. |
requested dispatch to contact Iron County, MI dispatch center to request Iron County units to
respond. | requested that any available Iron County unit respond and set up tire deflation
devices or “spike strips" on USH 2. | had to slow my speed to allow traffic to pass and move out
of the way. | then continued to pursue the vehicle west on USH 2. | continued to call out speed
and location to dispatch as the pursuit entered into the State of Michigan. Traffic was light
traveling west with intermittent traffic traveling east.

The Trans Am increased speed on the open straight stretches west of Stager Lake Road.
| increased my patrol car speed to attempt to close the gap while there was little or no traffic
present. | observed my patrol car speed to be approximately 145 mph. | did not appear to be
gaining ground on the vehicle, however | was not losing ground either. | was staying
approximately 1/4 mile behind the vehicle. Dispatch advised that Iron County officers were
setting up spike strips at the Crystal Falls town line, where there is a narrow 2 lane bridge. |
continued to relay pursuit speed and location to dispatch. Sheriff Rickaby requested traffic
information. | advised that the traffic was clear traveling westbound with some eastbound traffic
present. After we passed the roadside rest area on USH 2, | observed an Iron County Sheriff's
patrol car activate its emergency lights and enter into the pursuit from a road on the north side
of the highway. The Iron County Sheriff's unit entered into the lead position of the pursuit. |
continued to call out the pursuit as we neared County Road 424 in Iron County. My squad
speed had decreased to 125 mph, as | followed the Iron County Sheriff's unit westbound.

The Trans Am took a hard left onto County Road 424. The Iron County Sheriff's unit and |
continued to pursue the vehicle on County Road 424, towards the town of Alpha. Sheriff
Rickaby advised that he was close behind the pursuit, but had backed off some due to Iron
County already being invotved in the pursuit. As we passed the intersection of County Road
424 with Stage Lake Road, near the Alpha village limits, | observed that the red Trans Am had
pulled to the side of the road and finally yielded to our attempts to stop the vehicle. | radioed
dispatch and advised that the vehicle had stopped on County Road 424 and that we would be |
conducted a felony stop on the vehicle.

Two Iron County Sheriffs Deputies exited their squad with their sidearms drawn. They
began issuing verbal orders to the driver of the vehicle. | was unable to hear the exact
commands from my position behind their vehicle. | removed my department issued AR15 patrol
rifle from my squad and covered the vehicle while the Iron County Deputies took the driver into
custody. | observed the Iron County deputies order the driver out of the vehicle. They then
ordered the driver to lay prone on the pavement and inch his way backwards towards them.

One of the deputies tactically ground handcuffed the driver while the second deputy advanced
to clear the vehicle. | assisted with clearing the vehicle. No further occupants were located.
Sheriff Rickaby and a Michigan State Police unit arrived on scene.

The Iron County deputies and the MSP Trooper searched the suspect. No contraband
was located. | assisted with standing the driver up to his feet. As Trooper Floriano and |
assisted the driver to his feet, | detected a strong odor of alcoholic beverages on the driver's |
breath. | asked the driver for identification. He verbally identified himself as Karl Friedrick |
Johannes Dresch,iiiob (EN Officers were able to locate a Georgia Driver License in
his pants pocket confirming this information. | provided this information, along with the vehicle

registration, Michigan Passenger [EEE to Sheriff Rickaby who then relayed the

information to dispatch via telephone.

| asked Karl why he was fleeing from me at such high speeds. He stated that he was just
out cruising and that he did not know that we were pursuing him.

Page

 

 

of 245 _ Initial

2

z mS

te ~1G-13

 

Date
Florence County Sheriff's Office

6/6/2013 12:34am Offense/Incident Report Page 4
Offense Number: 20130350 Report Date: 6/7/2013 Day of Week: Friday
Jurisdiction: 02 District: HC Reporting Area: Grid:

 

SS ee any

 

 

Trooper Floriano asked the driver how much alcohol he had consumed. The driver
responded that he had consumed a couple of beers. Trooper Floriano then had the driver
perform the Horizontal Gaze Nystagmus test. Trooper Floriano advised that the driver had all
six clues present, Lack of Smooth Pursuit in both eyes, distinct and sustained nystagmus at
maximum deviation, and onset of nystagmus prior to 45 degrees. Trooper Floriano advised that
the driver had onset of nystagmus at approximately 30 degrees of deviation. He stated that
based upon his training and experience as a law enforcement officer he believed that the driver
was intoxicated with a probable BAC of approximately 0.13 %BrAC. Iron County officers
advised that they would be applying for a search warrant for Karl's blood. Karl was then placed
in the rear seat of the Iron County Sheriff's unit.

| assisted Deputy Abe Veroni and Deputy Brent Benson with a search incident to arrest of
the vehicle. There were several empty cans of Hamm's beer in plain view behind the driver's
seat of the Trans Am. During the search of the vehicle, a partial case of Hamm's beer was
located along with several empty cans of Hamm's. Deputies Veroni and Benson also located a
partial six pack of Leinenkugel's beer, an almost empty bottle of Tequila and a bottle of Black
Haus liquor that was approximately 1/2 full. No other contraband was located at this time.
However, while searching the trunk area, | observed what appeared to be a floor mat under a
section of floor carpeting. Upon pulling this section of carpeting up, we observed that there was
a trap door cut into the sheet metal floor pan. The trap door was sealed with duct tape. Upon
opening the trap door, we observed that the in tank fuel pump was located directly below the
trap door, Deputy Veroni advised that he was going to attempt to contact a drug detection
canine to come to their evidence impound to do a sniff of the vehicle.

Deputies Veroni and Benson transported Karl to the Iron County Jail. Trooper Floriano
remained on scene awaiting the tow truck to remove the vehicle to the impound area. Sheriff
Rickaby and | then cleared from the scene.

A Criminal History check of the driver shows convictions for Obstructing an Officer, 11-11-
11 in Waukesha Wisconsin; Obstructin an Officer, 9-12-2008, Houghton Michigan; and several
traffic violations In Michigan.

Deputy Michael Short, 913

Page 4 of _94_ Initial
(4 -1G -13

 

MS

 

Date
 

 

Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 10 of 16

 

State of Wisconsin Circuit Court Florence County
STATE OF WISCONSIN DA Case No.: 2013FRO00082
Plaintiff, Assigned DA/ADA: Douglas J Drexler
-VS- a FI
VS Agency Case No Numeer, “E22 CCID.

Karl Friedrick Johannes Dresch Court Case No.: 2013CF000010

   

OCT 2 i 2043

ATN: 19002000010061 cel
DOS: aa eS can

Sex/Race:
Eye Color: Amended,
Hair Color: Cour

  
  
  
  

CriminalpComplaint

of Florence
; 1c of the Cyrceckt > Court for said
ae County hereby certify that | have compared |

Weight: his doc W ne original on file-of ,
‘ . ‘ m + anal nr ) ie 9 fri} |

Alias: Also Known As Karl Friedrick J Dresch Bh edly custodian and ftis a true
BSS my signalure this 2 day Otte

Defendant, OL Sk. ~ a ; 1D

° Nee ° : . Vi tee elilia, Wy 4
Michael Short, of the Florence County Sheriff, being first duly sworn, states that: Miia chltsae = © om

Vv GA

 
  
   
  

 

Count 1: ATTEMPTING TO FLEE OR ELUDE A TRAFFIC OFFICER

The above-named defendant on or about Friday, June 07, 2013, in the Town of Florence,
Florence County, Wisconsin, while operating a motor vehicle on a highway, after having
received a visual or audible signal from a marked police vehicle , did knowingly flee or
attempt to elude a traffic officer by willful disregard of the visual or audible signal so as to
endanger the operation of the police vehicle, contrary to sec. 346.04(3), 939.50(3)(i),
973.047(1f), 973.046(1g) Wis. Stats.

Upon conviction for this offense, a Class | Felony, the defendant may be fined not more
than Ten Thousand Dollars ($10,000), or imprisoned not more than three (3) years and six
(6) months, or both.

And furthermore, invoking the provisions of Wisconsin Statute 343.31(3)(d)1, upon
conviction the department shall revoke the defendant's operating privileges for 6 months.

And the court shall require the person to provide a biological specimen to the state crime
laboratories for deoxyribonucleic acid analysis.

And furthermore, invoking the provisions of Wisconsin Statute 973.046(1g), the court may
impose a deoxyribonucleic acid analysis surcharge of $250.

Count 2; FIRST DEGREE RECKLESSLY ENDANGERING SAFETY

The above-named defendant on or about Friday, June 07, 2013, in the Town of Florence,
Florence County, Wisconsin, did recklessly endanger the safety of drivers of oncoming

10/17/2013

 

 
 

Case 1:21-cr-000/71-ABJ Document 18-13 Filed 04/12/21 Page I1 of 16

’ STATE OF WISCONSIN - VS - ...... Friedrick Johannes Dresch

traffic, under circumstances which show utter disregard for human life, contrary to sec.
941.30(1), 939.50(3)(f), 973.047(1f), 973.046(1g) Wis. Stats.

Upon conviction for this offense, a Class F Felony, the defendant may be fined not more
than Twenty Five Thousand Dollars ($25,000), or imprisoned not more than twelve (12)
years and six (6) months, or both.

And the court shall require the person to provide a biological specimen to the state crime
laboratories for deoxyribonucleic acid analysis.

And furthermore, invoking the provisions of Wisconsin Statute 973.046(1g), the court may
impose a deoxyribonucleic acid analysis surcharge of $250.

PROBABLE CAUSE:

Complainant relies on the official officers’ reports which are attached and incorporated by
reference. The author is a sworn member of law enforcement. | have worked with the
officer before and found him to be truthful and reliable. | believe the reports were
generated in the scope of his employment and in the ordinary course of business of law
enforcement. | believe the reports are truthful and reliable as records kept in the ordinary
course of business. | have used reports of this kind and found them to be truthful and
reliable in the past.

Copies of all other pertinent documents are attached to this complaint and incorporated
herein as if fully set forth.

Based on the foregoing, the complainant believes this complaint to be true and correct.

Subscribed and sworn to before me,
and approved for filing on:

This 17th day of October, 2013
Complainant

Douglas Dexier, District Attorney

State Bar No. 1012319

10/17/2013 2
 

Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 12 of 16

 

 

 

 

 

‘ meena aaa Tc: | a Al

' [ Case Narrative |
| 4 416 |

Officer: Michael Short Dat... = 06/07/13 ieee 8 i |

Narrative: 6-7-2013 om 2

Oo

oO oO

 

i i i d on County Highway
|, Deputy Michael Short, was on routine patrol traveling southboun
N in the township of Commonwealth, Florence County. | was operating a fully marked patrol car

Offense Number: 20130350 Report Date: 6/7/2013 Day of Week: Friday

Jurisdiction: 02 District: HC Reporting Area: Grid: wade sacs et
(1-13) and was in full uniform. | was operating moving radar while patrolling, using the Kustom |
Raptor RP-1 system.

|
|

As | was patrolling south on County Highway N, just south of County Highway D, |
observed a northbound red Pontiac Trans Am with black racing stripes. The Trans Am
appeared to be traveling at a high rate of speed in a 55 mph speed zone. My radar unit
indicated that the target speed was 72 mph with clear tone and no interference. The radar unit
showed my squad speed to be 51 mph, verified with the squad speedometer. | was able to lock
the target speed in at 71 mph.

| turned my squad around on County Highway N to initiate a traffic stop on the target
vehicle. As | began to attempt to close the gap between my squad and the target vehicle, |
observed that the vehicle was already approximately 1/4 mile ahead of my squad. | believed |
that the target vehicle had rapidly accelerated for the vehicle to have gained this much ground
already. | activated my overhead emergency lights to initiate a traffic stop on the vehicle. |
observed that the target vehicle continued to accelerate as it traveled north on County Highway
N. As | continued north, | activated my squad emergency sirens to attempt to gain compliance
from the vehicle and to warn oncoming traffic of my presence. | accelerated my squad to
approximately 120 mph as | passed Dump Road and continued north on County Highway N. |
radioed dispatch to advise them that | was in pursuit of a red Pontiac Trans Am, northbound on
County Highway N at approximately 120 mph. | advised dispatch that the only description | was
able to observe of the suspect driver was that he was a white male with dark color hair. Sheriff
Jeff Rickaby advised that he was in Florence and was responding to the pursuit.

The Trans Am continued north on CTH N at over 120 mph. | continued to accelerate my
Squad to 130 mph without gaining ground on the suspect vehicle. | continued to call out speed
and location to dispatch as we traveled north on CTH N. As the vehicle approached USH 2 ina
residential area, | alternated my siren tones to alert pedestrians and any citizens of the pursuit. |
observed the Trans Am go into the southbound lane near Lake Avenue and pass two cars in a
no passing zone. The vehicle then turned west onto USH 2, failing to stop for the marked stop
sign at the intersection of CTH N and USH 2. | slowed down and continued around the two
vehicles, | again alternated my siren tones to alert oncoming traffic to my presence. | had to
slow and almost stop to allow a pickup truck to move out of the lane of traffic. | then pursued
the vehicle west on USH 2.

As | continued west on USH 2 through the town of Florence, | observed the vehicle
already passing STH 70 traveling west on USH 2. | continued to call out location and speed to
dispatch. As the vehicle passed STH 70, | observed the Trans Am swerve into the east bound
lane of traffic to pass several vehicles. This is a no passing zone marked with a double yellow
line. The Trans Am then corrected into its proper lane of travel and continued westbound on
USH 2. | advised dispatch that the vehicle was passing cars in a no passing zone and
continued to call out speed and location to dispatch and Sheriff Rickaby. Traffic at the time was
moderate with vehicles traveling in both directions.

WS

| continued to pursue the vehicle west on USH 2. Speeds were steady at approximately
125-130 mph. The Trans Am would pass vehicles whenever it would come up behind one. As
we continued west on USH 2, the Trans Am passed a vehicle in a no passing zone near
Thunder Ridge Road. The highway curves to the left and goes downhill, obstructing the view of
oncoming traffic. | observed that the Trans Am nearly struck an eastbound motorcycle before
swerving back into its lane of travel. All vehicles were able to avoid a collision, including the
motorcycle almost striking my patrol car as it was attempting to correct its course of travel from
swerving around the Trans Am.

 

 

Page J) of _29_ Initial
i5< I-42

Date

The Trans Am continued westbound on USH 2. As it passed Second Crossing Road, |
observed the Trans Am pass two vehicles in a no passing zone, as the road curved sharply to

 
6/8/2013 12:34am Offense/Incident Report

 

Offense Number: 20130350

Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 13 of 16

Florence County Sheriff's Office

Day of Week; Friday
Grid:

Report Date: 6/7/2013

Jurisdiction: 02 District: HC Reporting Area: -
the right. | observed that the Trans Am narrowly avoided a head on collision with an eastbound
pickup truck. The Trans Am slid partially sideways as it swerved hard to the right to avoid the
collision. The vehicle was able to correct its course of travel and continued west on USH 2. |
requested dispatch to contact Iron County, MI dispatch center to request Iron County units to
respond. | requested that any available Iron County unit respond and set up tire deflation
devices or "spike strips" on USH 2, | had to slow my speed to allow traffic to pass and move out
of the way. | then continued to pursue the vehicle west on USH 2. | continued to call out speed
and location to dispatch as the pursuit entered into the State of Michigan. Traffic was light
traveling west with intermittent traffic traveling east.

The Trans Am increased speed on the open straight stretches west of Stager Lake Road.
| Increased my patrol car speed to attempt to close the gap while there was little or no traffic
present. | observed my patrol car speed to be approximately 145 mph. | did not appear to be
gaining ground on the vehicle, however | was not losing ground either. | was staying
approximately 1/4 mile behind the vehicle. Dispatch advised that Iron County officers were
setting up spike strips at the Crystal Falls town line, where there is a narrow 2 lane bridge. |
continued to relay pursuit speed and location to dispatch. Sheriff Rickaby requested traffic
information. | advised that the traffic was clear traveling westbound with some eastbound traffic
present. After we passed the roadside rest area on USH 2, | observed an Iron County Sheriff's
patrol car activate its emergency lights and enter into the pursuit from a road on the north side
of the highway. The Iron County Sheriffs unit entered into the lead position of the pursuit. |
continued to call out the pursuit as we neared County Road 424 in Iron County. My squad
speed had decreased to 126 mph, as | followed the Iron County Sheriffs unit westbound.

The Trans Am took a hard left onto County Road 424. The Iron County Sheriff's unit and |
continued to pursue the vehicle on County Road 424, towards the town of Alpha. Sheriff
Rickaby advised that he was close behind the pursuit, but had backed off some due to Iron
County already being involved in the pursuit. As we passed the intersection of County Road
424 with Stage Lake Road, near the Alpha village limits, | observed that the red Trans Am had
pulled to the side of the road and finally yielded to our attempts to stop the vehicle. | radioed
dispatch and advised that the vehicle had stopped on County Road 424 and that we would be
conducted a felony stop on the vehicle.

Two Iron County Sheriffs Deputies exited their squad with their sidearms drawn. They
began issuing verbal orders to the driver of the vehicle. | was unable to hear the exact
commands from my position behind their vehicle. | removed my department issued AR16 patrol
rifle from my squad and covered the vehicle while the Iron County Deputies took the driver into
custody. | observed the Iron County deputies order the driver out of the vehicle. They then
ordered the driver to lay prone on the pavement and inch his way backwards towards them.
One of the deputies tactically ground handcuffed the driver while the second deputy advanced
to clear the vehicle. | assisted with clearing the vehicle. No further occupants were located.
Sheriff Rickaby and a Michigan State Police unit arrived on scene.

The tron County deputies and the MSP Trooper searched the suspect. No contraband
was located. | assisted with standing the driver up to his feet. As Trooper Floriano and |
assisted the driver to his feet, { detected a strong odor of alcoholic beverages on the driver's
breath. | asked the driver for identification. He verbally identified himself as Karl Friedrick
Johannes Dresch, {ij dob Officers were able to locate a Georgia Driver License in
his pants pocket confirming this information. | provided this information, along with the vehicle
registration, Michigan Passenger to Sheriff Rickaby who then relayed the
information to dispatch via telephone.

| asked Karl why he was fleeing from me at such high speeds. He stated that he was just
out cruising and that he did not know that we were pursuing him.

 

 

|
|

Page

 

Page 3

of 25 Initial

5

mS

—a

(2-19-13

 

Date

 

 

 
Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 14 of 16

Florence County Sheriff's Office

RAIS desta Offense/incident Report Page 4
Offense Number: 20130350 Report Date: 6/7/2013 Day of Week: Friday
Jurisdiction: 02 District: HC Reporting Area: Grid: aes

 

 

Trooper Floriano asked the driver how much alcohol he had consumed. The driver
responded that he had consumed a couple of beers. Trooper Floriano then had the driver
perform the Horizontal Gaze Nystagmus test. Trooper Floriano advised that the driver had all
six clues present, Lack of Smooth Pursuit in both eyes, distinct and sustained nystagmus at
maximum deviation, and onset of nystagmus prior to 45 degrees. Trooper Floriano advised that
the driver had onset of nystagmus at approximately 30 degrees of deviation. He stated that
based upon his training and experience as a law enforcement officer he believed that the driver
was intoxicated with a probable BAC of approximately 0.13 %BrAC. Iron County officers
advised that they would be applying for a search warrant for Karl's blood. Karl was then placed
in the rear seat of the Iron County Sheriff's unit.

| assisted Deputy Abe Veroni and Deputy Brent Benson with a search incident to arrest of
the vehicle. There were several empty cans of Hamm's beer in plain view behind the driver's
seat of the Trans Am. During the search of the vehicle, a partial case of Hamm's beer was
located along with several empty cans of Hamm's. Deputies Veroni and Benson also located a
partial six pack of Leinenkugel's beer, an almost empty bottle of Tequila and a bottle of Black
Haus liquor that was approximately 1/2 full. No other contraband was located at this time.
However, while searching the trunk area, | observed what appeared to be a floor mat under a
section of floor carpeting. Upon pulling this section of carpeting up, we observed that there was
a trap door cut into the sheet metal floor pan. The trap door was sealed with duct tape. Upon
opening the trap door, we observed that the in tank fuel pump was located directly below the
trap door. Deputy Veroni advised that he was going to attempt to contact a drug detection
canine to come to their evidence impound to do a sniff of the vehicle.

Deputies Veroni and Benson transported Karl to the tron County Jail. Trooper Floriano
remained on scene awaiting the tow truck to remove the vehicle to the impound area. Sheriff
Rickaby and | then cleared from the scene.

A Criminal History check of the driver shows convictions for Obstructing an Officer, 11-11-
11 in Waukesha Wisconsin; Obstructin an Officer, 9-12-2008, Houghton Michigan; and several
traffic violations in Michigan.

Deputy Michael Short, 913

 

(4-1\G-'3 Ms

 

Page Y of _25 Initial

Date

 
L>.

Case I-ZI-Cr-00071T-ABSJ_ Document t8-13— Fited 4/t272t Page t5 0

£
l

Af
LO

 

  

State of Wisconsin Circuit Court Florence County
STATE OF WISCONSIN Court Case No.: 2013CF000010
Plaintiff, DA Case No.: 2013FR000082
-VS-
Karl Friedrick Johannes Dresch INFORMATION?”

B:
Sex/Race: Hill gt wt atl
Alias: Also Known As Karl Friedrick J Dresch

Defendant,
Count 1: ATTEMPTING TO FLEE OR ELUDE A TRAFFIC OFFICER

The above-named defendant on or about Friday, June 07, 2013, in the Town of Florence,
Florence County, Wisconsin, while operating a motor vehicle on a highway, after having
received a visual or audible signal from a marked police vehicle , did knowingly flee or
attempt to elude a traffic officer by willful disregard of the visual or audible signal so as to
endanger the operation of the police vehicle, contrary to sec. 346.04(3), 939.50(3)(i),
973.047(1f), 973.046(1g) Wis. Stats.

Upon conviction for this offense, a Class | Felony, the defendant may be fined not more
than Ten Thousand Dollars ($10,000), or imprisoned not more than three (3) years and six
(6) months, or both.

And furthermore, invoking the provisions of Wisconsin Statute 343.31(3)(d)1, upon
conviction the department shall revoke the defendant's operating privileges for 6 months.

And the court shall require the person to provide a biological specimen to the state crime
laboratories for deoxyribonucleic acid analysis.

And furthermore, invoking the provisions of Wisconsin Statute 973.046(1g), the court may
impose a deoxyribonucleic acid analysis surcharge of $250.

Count 2: FIRST DEGREE RECKLESSLY ENDANGERING SAFETY

The above-named defendant on or about Friday, June 07, 2013, in the Town of Florence,
Florence County, Wisconsin, did recklessly endanger the safety of drivers of oncoming
traffic, under circumstances which show utter disregard for human life, contrary to sec.
941.30(1), 939.50(3)(f), 973.047(1f), 973.046(1g) Wis. Stats.
State of Wisconsin
County of Florence
? Clerk Of the ictus” Courtfor said
vounty hereby certify that | have compared
this document with the original on file, of
which | am the legal custodian and it is a true

10/21/2013 Copy of said Original: ,
Witness my Signature this ; 4 d i)
an” I re See Ss . a &

Nstane a busug laT

 
 

Case 1:21-cr-00071-ABJ Document 18-13 Filed 04/12/21 Page 16 of 16

STATE OF WISCONSIN - VS - Karl Friedrick Johannes Dresch

Upon conviction for this offense, a Class F Felony, the defendant may be fined not more
than Twenty Five Thousand Dollars ($25,000), or imprisoned not more than twelve (12)
years and six (6) months, or both.

And the court shall require the person to provide a biological specimen to the state crime
laboratories for deoxyribonucleic acid analysis.

And furthermore, invoking the provisions of Wisconsin Statute 973.046(1g), the court may
impose a deoxyribonucleic acid analysis surcharge of $250.

x ul! fn Date: October 21, 2013

Douglas raglan pisttct Attorney

State Bar No. 1012319

 

10/21/2013 2

 

 
